Title: [Diary entry: 22 December 1785]
From: Washington, George
To: 

[Thursday 22d.] Went a Fox hunting with the Gentlemen who came here yesterday—together with Ferdinando Washington and Mr. Shaw, after a very early breakfast. Found a Fox just back of Muddy hole Plantation and after a Chase of an hour and a quarter with my Dogs, & eight couple of Doctor Smiths (brought by Mr. Phil. Alexander) we put him into a hollow tree, in which we fastned him, and in the Pincushion put up another Fox which in an hour & 13 Minutes was killed. We then after allowing the Fox in the hole half an hour put the Dogs upon his Tracks & in half a Mile he took to another hollow tree and was again put out of it but he did not go 600 yards before he had recourse to the same shift. Finding therefore that he was a conquered Fox we took the Dogs off and all came home to Dinner except Mr. Danl. Dulany who left us in the Field after the first Fox was Treed. Lund Washington came home with us to dinner. Doctr. Brown who had been sent for to Philip Bateman came to Dinner and returned afterwards as did all the Gentlemen except the two Mr. Hansons and Mr. Alexander. The Morning of this day indeed all the forenoon was very lowering but the Evening was clear & very pleasant.